BLODGETT, P. J.
Heard upon prayer for preliminary injunction.
' The prayer of the bill asks that Morris Flink and .Adelard J. Gringas, respondents, may be temporarily and permanently restrained from disposing of certain goods and chattels described in the said bill, or from encumbering the same, also from alienating or disposing of five certain promissory notes therein described, and that Ádelard J. Gringas may be declared to toe a trustee holding certain unpaid notes, and any right in the goods and chattels held as security for said notes, for the benefit of all the holders of such notes, and further asks that Morris Flink, respondent, be held as trustee of a fund of $1300 received by him as set forth in said bill, for the benefit of said *56complainant as his interest may appear.
For complainant: McGovern & 'Slat-tery.
For respondents: William V. Griffin.
The Court is of the opinion that there is sufficient equity shown by complainant to require the granting of a temporary injunction until a hearing on bill and answer.
Decree to that effect may be entered.